Citation Nr: 1130666	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-14 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the RO in Cleveland, Ohio, which, in pertinent part, denied service connection for residuals of a low back injury.  

The Veteran testified before the undersigned at an August 2010 videoconference hearing.  A transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran's medical records indicate a current diagnosis of chronic mechanical low back pain of multifactorial etiology, including degenerative disc disease, facet arthropathy and status post lumbar discectomy and fusion with posterior instrumentation at the L5-S1 level with adjacent level disease including disc bulging at L4-L5.  The Veteran's service treatment records show that he had treatment for low back pain, diagnosed as lumbar strain and spasm in September 1974, after injuring himself closing a hangar door.  The Veteran currently claims the current low back disorders are a result of this inservice injury.  During testimony before the undersigned, the Veteran alleged continuity of symptomatology, specifically continuous low back pain, since the inservice injury.  The Veteran was not provided a VA examination pursuant to his claims.  The Board concludes that an examination is warranted pursuant to VA's duty to assist.  See McLendon, supra.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examinations to determine whether the Veteran's present low back disorders are as likely as not etiologically related to the inservice low back strain and spasm noted in September 1974.  The entire claims folder and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

2.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


